UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7899



WILLIE LOVE HAMILTON,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY; JOSEPH CURRAN,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-625-WMN)


Submitted:   February 4, 2003          Decided:     February 14, 2003


Before WILKINS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Love Hamilton, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Love Hamilton seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken to this court from a final

order denying relief under § 2254 unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”       Rose v. Lee, 252 F.

3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).       We have reviewed

the record and conclude for the reasons stated by the district

court that Hamilton has not made the requisite showing.               See

Hamilton   v.   Conroy,   No.   CA-02-625   (D.   Md.   Nov.   6,   2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    See 28 U.S.C. § 2253(c) (2000).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED


                                    2